Citation Nr: 1644070	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses received at a private facility on January 1, 2013.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 4-25, 1993, and from January 1985 to February 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from determinations by a Department of Veterans Affairs (VA) Medical Center (MC).

An earlier Board decision has been entered on reimbursement for treatment on December 26, 2012.  The documents in the folder before the Board pertain only to the treatment on January 1, 2013, and the decision is limited to that extent.


FINDINGS OF FACT

1.  The Veteran's treatment at the private facility on January 1, 2013, was not authorized in advance by VA.

2.  At the time he received the private medical treatment on January 1, 2013, the Veteran did not have any service-connected disabilities and he was not participating in a VA vocational rehabilitation program.

3.  The Veteran had not received medical services under authority of 38 U.S.C.A. Chapter 17 (West 2014) within the 24-month period preceding the furnishing of such treatment on January 1, 2013.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on January 1, 2013, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.54, 17.120-21, 17.1000-08 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Despite the foregoing, the Board does take note of the fact the Veteran was sent VCAA-compliant notification via correspondence dated in May 2013.  Further, the Veteran has had the opportunity to present evidence and argument in support of this appeal, and the record does not indicate there is outstanding evidence pertinent to this case that has not been obtained or requested.  Moreover, it does not appear the Veteran has contended the notification and/or assistance he has received in this case is deficient.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board does not currently have before it information related to the earlier treatment on December 26, 2012, that was the subject of the earlier Board decision.  Further development is not indicated as the law not the facts dictate the outcome in this case.

In adjudicating a claim for reimbursement of medical expenses, the Board must first make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54.  Here, the Board notes the evidence fails to show that the treatment provided to the Veteran on January 1, 2013, was preauthorized, and the Veteran has not contended otherwise.  Additionally, the Veteran did not receive care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52 (a)(3).  Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care. In this case, there is no indication that the Veteran was receiving medical care at VA at the time the need for his treatment arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703  and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the treatment received on January 1, 2013, was unauthorized by VA. 

However, in cases where VA did not give prior authorization for non-VA medical care, a claimant may seek reimbursement under 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the veteran received care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728 (a)(2); 38 C.F.R. § 17.120(a).

In this case, the record reflects that at the time the Veteran received the private medical care on January 1, 2013, service connection was not in effect for any disability, and he was not participating in a VA vocational rehabilitation program.  Consequently, the provisions of 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21) are not for application.

Alternatively, to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725  and the implementing regulations (38 C.F.R. §§ 17.1000-1008 ), all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 
§ 1728  for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002. 

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment. The conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

All nine statutory requirements must be met before the payment or reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the Veteran had not received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such treatment on January 1, 2013.  VA records from November 2012 reflect the Veteran had not been seen for medical treatment at VA since April 2009.  The record does not otherwise reflect the Veteran received VA medical treatment from the time of the November 2012 record until after he received the private medical treatment on January 1, 2013; nor does the Veteran contend otherwise.  The Board acknowledges the Veteran's contention that he did try to seek VA medical treatment prior to December 26, 2012, and that he was put on a wait list.  Moreover, this contention is supported by the November 2012 record, as it confirms he was seeking a medical appointment and was put on a wait list since he had not been seen since April 2009.  

Despite the foregoing, and the fact the Board is sympathetic to the Veteran based upon these circumstances, the law mandates he was actually treated through VA in the pertinent 24 month period in order to receive payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725 and its implementing regulations.  In other words, he essentially requests a decision on the basis of equity.  To find otherwise would be to grant the claim on an equitable basis, and the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As the criteria under is 38 U.S.C.A. § 1725 is conjunctive, because the Veteran did not receive VA medical treatment within the pertinent 24-month period, the Board need not address whether any of the other criteria are met.  A grant of this benefit is precluded by law.

For the reasons stated above, the Veteran does not satisfy the legal requirements for payment or reimbursement of the medical expenses in question.  Therefore, his claim must be denied.


ORDER

Entitlement to payment or reimbursement of medical expenses received at a private facility on January 1, 2013, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


